
	

114 SRES 444 ATS: Honoring the life and achievements of Prince.
U.S. Senate
2016-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 444
		IN THE SENATE OF THE UNITED STATES
		
			April 27, 2016
			Ms. Klobuchar (for herself and Mr. Franken) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the life and achievements of Prince.
	
	
 Whereas Prince Rogers Nelson (referred to in this preamble as Prince) was born on June 7, 1958, in Minneapolis, Minnesota; Whereas Prince developed an interest in music at an early age and wrote his first song at the age of 7 years;
 Whereas Prince pioneered the Minneapolis sound, which is a mixture of funk, rock, and pop that emerged in the late 1970s and 1980s and influenced music for decades;
 Whereas Prince and his band, the Revolution, shot many scenes of the classic film Purple Rain at First Avenue, making the downtown Minneapolis music venue a landmark; Whereas Prince was a superstar composer, an amazing performer, and a music innovator with a fierce belief in the independence of his art;
 Whereas Prince— (1)sold more than 100,000,000 records worldwide;
 (2)released 39 studio albums; (3)had 5 number 1 Billboard hits; and
 (4)had 40 singles in the top 100 songs; Whereas Prince won 7 Grammy Awards, an Academy Award, and a Golden Globe Award;
 Whereas Prince was inducted into the Rock and Roll Hall of Fame in 2004, the first year in which Prince was eligible for induction;
 Whereas in 2010, Prince accepted a Black Entertainment Television Lifetime Achievement Award; Whereas Prince wrote songs about Minnesota sports teams, including Purple and Gold during the Minnesota Viking’s run to the 2010 National Football Conference championship game, and held a concert for the Minnesota Lynx after the Minnesota Lynx won their third Women’s National Basketball Association championship;
 Whereas even after all of his success, Prince still called the State of Minnesota home and never lost the sense that he was a beloved son, a neighbor, and the superstar next door;
 Whereas Prince reminded the people of the United States that there’s a world waiting for us after this life, a world of never ending happiness, where you can always see the sun, day or night; and
 Whereas on April 21, 2016, Prince passed away at his Paisley Park Estate in Chanhassen, Minnesota, leaving behind millions of fans and a legacy of music that touched hearts, opened minds, and made the people of the United States want to dance: Now, therefore, be it
		
	
 That the Senate honors the life of Prince Rogers Nelson and his achievements as a musician, composer, innovator, and cultural icon.
		
